Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/JP2017/043429, filed December 4, 2017, which claims priority to foreign application JP2017-105133, filed May 28, 2017.  Claims 1-20 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted March 6, 2020, is acknowledged wherein claims 1-5 are amended and new claims 6-20 are introduced.

Claim Interpretation
	Claims 8-18 and 20 claim a method of treatment, with the additional limitation “administered to mice along with a 35% fat and water diet…” specifying various biological effects on the mice.  While as described herein, there is some uncertainty as to what exactly is being claimed arising from the wording of the claims, for the sake of prosecution these claims are being treated as if they were directed to a process comprising a step of feeding mice a high fat diet for a certain period of time, and then administering P. agglomerans LPS to the mice, wherein the mice experience the disclosed biological effects.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The claimed invention is directed to a method described as “administering a dose of” a lipopolysaccharide, but without any indication of who the lipopolysaccharide is administered to.  Furthermore dependent claims 5-7 define the LPS as a proportion of mg/kg body weight, but since no subject has been defined, it is unclear what this ratio is in proportion to.
	Claims 8-18 and 20 depend form claim 1 and claim a method for improving brain function, but then include the further limitation “containing Pantoea LPS at two separate proportions,” which appears to refer to a property of a composition rather than a process, creating uncertainty as to whether the claims are directed to a composition of matter or a process of treatment, particularly in view of the lack of any description of a subject being treated in base claim 1.
	Claim 20 is directed to a method which appears to involve administering Pantoea LPS to mice.  The claim further contains the limitation “the mice having a residence time in a target quadrant of a water maze test…”, which could be read either as requiring a specific additional step of performing the water maze test and observing a specific behavior from the mice, or alternately could be read as a stand-in for a particular level of improvement in brain function, with reference to a standard test of brain function.  As the claim does not give any indication as to which interpretation is intended, it is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud et al. (Reference included with PTO-1449) in view of Fukasaka et al. (Reference included with PTO-1449)
The claimed invention is directed toward a method of improving brain function comprising administering a specific lipopolysaccharide molecule to a subject.  Dependent claim 4 specifically describes improving brain function as preventing Alzheimer’s disease.
Michaud et al. discloses chronic treatment of Alzheimer’s disease in mice with a monophosphoryl lipid A having TLR4 agonist activity. (p. 1941 left column third paragraph) This treatment induced a low inflammatory response and a strong phagocytic response, (p. 1942 second and third paragraphs) and produced improvement in brain function as measured by a T water maze test, as well as a reduction in amyloid beta deposits. (p. 1943 right column first and second paragraphs) Michaud et al. does not disclose a method wherein Pantoea agglomerans LPS is used as the active agent.
Fukasaka et al. discloses that LPSpa is a lipopolysaccharide TLR4 ligand, which shows no toxicity by oral or intradermal administration. (p. 2 third paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use LPSpa as the TLR4 ligand in a method of treating Alzheimer’s disease.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Michaud et al. discloses the use of TLR4 ligands to treat or prevent Alzheimer’s disease pathology.
With respect to the dosages recited in instant claims 5-7, it would have been obvious to one of ordinary skill in the art to determine the optimal dose of P. agglomerans LPS to administer to a subject, using ordinary and routine experimentation.

Therefore the invention taken as a whole is prima facie obvious.

Claims 1-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (Reference included with PTO-1449) in view of Reitz et al. (Reference included with PTO-892)
The claimed invention is directed toward a method of improving brain function comprising administering a specific lipopolysaccharide molecule to a subject.  Dependent claim 4 specifically describes improving brain function as preventing Alzheimer’s disease.  Dependent claim 19 specifically describes the LPS as being administered as a tea beverage.
	Nakata et al. discloses a tea beverage containing 200 µg/g of IP-PA1, a lipopolysaccharide from P. agglomerans, for a concentration of 0.02%. (p. 436 right column second paragraph) This composition was administered to human subjects having hyperlipidemia, defined as TG higher than 150 mg/dL, LDL higher than 150 mg/dL, or HDL lower than 40 mg/dL. (p. 437 left column last paragraph) Consuming the tea decreased LDL and increased HDL in these subjects. (p. 439 right column second paragraph) Nakata et al. does not disclose a method wherein brain function is increased, or wherein the subject suffers from Alzheimer’s disease.
	Reitz et al. discloses a review of evidence for a link between dyslipidemia and Alzheimer’s disease. (p. 301 right column last paragraph – p. 302 left column first paragraph) Epidemiological studies indicate a relationship between lipid levels in midlife and dementia in late life. (p. 3 left column second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the LPS-containing tea described by Nakata et al. to subjects having high lipid levels in midlife to protect against later development of Alzheimer’s disease.  One of ordinary skill in the art would have 
	With respect to the dosages recited in instant claims 5-7, it would have been obvious to one of ordinary skill in the art to determine the optimal dose of IP-PA1 to administer to a subject, using ordinary and routine experimentation.
	For these reasons the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        5/14/2021